*513MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioner’s motion to reconsider removal proceedings.
Because petitioner’s motion did not submit any new facts or documentary evidence, the BIA properly construed the motion to reopen as a motion for reconsideration. See 8 C.F.R. § 1003.2(c)(1); Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004).
The regulations provide that a party “may file only one motion to reconsider any given decision....” See 8 C.F.R. § 1003.2(b)(2). Therefore, the BIA did not abuse its discretion in denying petitioners’ second motion to reopen, filed nearly two years late. See id.; Larar-Torres, 383 F.3d at 972.
Accordingly, this court has determined that summary disposition is appropriate because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.